Order entered September 17, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00126-CV

                        WILLIAM J. KANEN, Appellant

                                         V.

            DEWOLFF, BOBERG & ASSOCIATES, INC., Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-18-01228-D

                                     ORDER

        Before the Court is appellant’s September 9, 2020 unopposed motion for an
extension of time to file his brief on the merits. Appellant asks for an extension of
fourteen days after the requested and ordered supplemental clerk’s record and
sealed supplemental clerk’s record are filed. These records have now been filed.
Accordingly, we GRANT appellant’s motion and extend the time to October 1,
2020.

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE